

Exhibit 10(b)


Digi International Inc.
2020 Omnibus Incentive Plan
1.Purpose. The purpose of the Digi International Inc. 2020 Omnibus Incentive
Plan (the “Plan”) is to promote the interests of the Company and its
stockholders by providing key personnel of the Company and its Affiliates and
Non-Employee Directors with an opportunity to acquire a proprietary interest in
the Company and thereby develop a stronger incentive to put forth maximum effort
for the continued success and growth of the Company and its Affiliates. In
addition, the opportunity to acquire a proprietary interest in the Company will
aid in attracting and retaining key personnel and Non-Employee Directors of
outstanding ability.
2.    Definitions.
2.1
The capitalized terms used elsewhere in the Plan have the meanings set forth
below.

(a)
“Affiliate” means any corporation that is a “parent corporation” or “subsidiary
corporation” of the Company, as those terms are defined in Code Sections 424(e)
and (f), or any successor provisions, and, for purposes other than the grant of
Incentive Stock Options, any entity in which the Company or any such “subsidiary
corporation” owns at least 20% of the combined voting power of the entity’s
voting securities and which is designated by the Committee as covered by the
Plan.

(b)
“Agreement” means a written or electronic contract (i) entered into between the
Company and a Participant and (ii) containing the terms and conditions of an
Award in such form and not inconsistent with the Plan as the Committee shall
approve from time to time, together with all amendments thereto, which
amendments may be unilaterally made by the Company (with the approval of the
Committee) unless such amendments are deemed by the Committee to be materially
adverse to the Participant and not required to comply with applicable law or
stock exchange rules.

(c)
“Award” or “Awards” means a grant made under the Plan in the form of Restricted
Stock, Options, Stock Appreciation Rights, Stock Units, an Other Stock-Based
Award or a Cash Incentive Award.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cash Incentive Award” means an Award described in Section 8.2 of the Plan.

(f)
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute.

(g)
“Committee” means two or more Non-Employee Directors designated by the Board to
administer the Plan under Plan Section 3.1, each of whom shall be (i) an
independent director within the meaning and rules of the Nasdaq Stock Market and
(ii) a “non-employee director” within the meaning of Exchange Act Rule 16b-3.
Unless otherwise specified by the Board, the Committee shall be the Compensation
Committee of the Board.

(h)
“Company” means Digi International Inc., a Delaware corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.

(i)
“Effective Date” means the date specified in Plan Section 13.1.

(j)
“Employee” means an employee (including an officer or director who is also an
employee) of the Company or an Affiliate.





--------------------------------------------------------------------------------




(k)
“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time or any successor statute.

(l)
“Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, as now in force and in effect from
time to time or any successor regulation.

(m)
“Fair Market Value” as of any date means, unless otherwise expressly provided in
the Plan, the fair market value of a Share determined as follows:

(i)
If the Shares are then readily tradable on an established securities market (as
determined under Code Section 409A), then Fair Market Value will be the closing
sale price for a Share on the principal securities market on which it trades on
such date, or if no sale of Shares occurred on that date, on the next preceding
date on which a sale of Shares occurred, as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or

(ii)
If clause (i) is inapplicable, then Fair Market Value will be determined by the
Committee as the result of a reasonable application of a reasonable valuation
method that satisfies the requirements of Code Section 409A.

In the case of an Incentive Stock Option, if this determination of Fair Market
Value is not consistent with the then current regulations of the Secretary of
the Treasury, Fair Market Value shall be determined in accordance with those
regulations. The determination of Fair Market Value shall be subject to
adjustment as provided in Plan Section 17.
(n)
“Full Value Award” means any Award other than an Option Award, Stock
Appreciation Rights Award or Cash Incentive Award.

(o)
“Fundamental Change” means a dissolution or liquidation of the Company, a sale
of all or substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.

(p)
“Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Code Section 422 or any successor provision.

(q)
“Insider” as of a particular date means any person who, as of that date, is a
director of the Company or an officer of the Company as defined under Exchange
Act Rule 16a-1(f) or its successor provision.

(r)
“Non-Employee Director” means a member of the Board who is not an Employee.

(s)
“Non-Statutory Stock Option” means an Option other than an Incentive Stock
Option.

(t)
“Option” means a right to purchase Stock, including both Non-Statutory Stock
Options and Incentive Stock Options.

(u)
“Other Stock-Based Award” means an Award described in Section 8.1 of the Plan.

(v)
“Participant” means a person to whom an Award is or has been made in accordance
with the Plan.

(w)
“Performance Cycle” means the period of time as specified in an Agreement over
which a performance-based Award is to be earned.



2

--------------------------------------------------------------------------------




(x)
“Plan” means this Digi International Inc. 2020 Omnibus Incentive Plan, as may be
amended and in effect from time to time.

(y)
“Prior Plans” means the Digi International Inc. 2000 Omnibus Stock Plan, as
amended and restated as of December 4, 2009 (the “2000 Plan”), the Digi
International Inc. 2013 Omnibus Incentive Plan (the “2013 Plan”), the Digi
International Inc. 2014 Omnibus Incentive Plan (the “2014 Plan”), the Digi
International Inc. 2016 Omnibus Incentive Plan (the “2016 Plan”), the Digi
International Inc. 2017 Omnibus Incentive Plan (the “2017 Plan”), the Digi
International Inc. 2018 Omnibus Incentive Plan (the “2018 Plan”), and the Digi
International Inc. 2019 Omnibus Incentive Plan (the “2019 Plan”).

(z)
“Restricted Stock” means Stock granted under Plan Section 7 so long as such
Stock remains subject to one or more restrictions.

(aa)
“Section 16” or “Section 16(b)” means Section 16 or Section 16(b), respectively,
of the Exchange Act or any successor statute and the rules and regulations
promulgated thereunder as in effect and as amended from time to time.

(bb)
“Share” means a share of Stock.

(cc)
“Stock” means the common stock, par value $.01 per share, of the Company.

(dd)
“Stock Appreciation Right” means a right, the value of which is determined in
relation to the appreciation in value of Shares pursuant to an Award granted
under Plan Section 10.

(ee)
“Stock Unit” means an Award described in Section 11 of the Plan.

(ff)
“Subsidiary” means a “subsidiary corporation,” as that term is defined in Code
Section 424(f) or any successor provision.

(gg)
“Substitute Award” means an Award granted under the circumstances described in
Section 21 of the Plan.

(hh)
“Successor” with respect to a Participant means the legal representative of an
incompetent Participant, and if the Participant is deceased the estate of the
Participant or the person or persons who may, by bequest or inheritance, or
pursuant to the terms of an Award, acquire the right to exercise an Option or
Stock Appreciation Right or to receive cash and/or Shares issuable in
satisfaction of an Award in the event of the Participant’s death.

(ii)
“Term” means the period during which an Option or Stock Appreciation Right may
be exercised or the period during which the restrictions or terms and conditions
placed on Restricted Stock or any other Award are in effect.

(jj)
“Transferee” means any “family member” of a Participant as the term is defined
in General Instruction A(5) to Form S-8 under the Securities Act of 1933, as
amended.

2.2
Gender and Number. Except when otherwise indicated by the context, reference to
the masculine gender shall include, when used, the feminine gender and any term
used in the singular shall also include the plural.

3.    Administration and Indemnification.
3.1
Administration.



3

--------------------------------------------------------------------------------




(a)
The Committee shall administer the Plan. The Committee shall have exclusive
power to (i) make Awards, (ii) determine when and to whom Awards will be
granted, the form of each Award, the amount of each Award, and any other terms
or conditions of each Award consistent with the Plan, and (iii) determine
whether, to what extent and under what circumstances, Awards may be settled,
paid or exercised in cash, Shares or other Awards, or other property or
canceled, forfeited or suspended. Each Award shall be subject to an Agreement
authorized by the Committee. A majority of the members of the Committee shall
constitute a quorum for any meeting of the Committee, and acts of a majority of
the members present at any meeting at which a quorum is present or the acts
unanimously approved in writing by all members of the Committee shall be the
acts of the Committee. Any such action of the Committee shall be valid and
effective even if any member of the Committee at the time of the action is later
determined not to have satisfied all of the criteria for membership in
clauses (i), (ii) and (iii) of Section 2(f). Notwithstanding the foregoing, the
Board shall have the sole and exclusive power to administer the Plan with
respect to Awards granted to Non-Employee Directors.

(b)
Solely for purposes of determining and administering Awards to Participants who
are not Insiders, the Committee may delegate all or any portion of its authority
under the Plan to one or more persons who are not Non-Employee Directors.

(c)
To the extent within its discretion and subject to Plan Sections 16, 17, and 19,
the Committee may amend the terms and conditions of any outstanding Award.

(d)
It is the intent that the Plan and all Awards granted pursuant to it shall be
administered by the Committee so as to permit the Plan and Awards to comply with
Exchange Act Rule 16b-3, except in such instances as the Committee, in its
discretion, may so provide. If any provision of the Plan or of any Award would
otherwise frustrate or conflict with the intent expressed in this
Section 3.1(d), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applicable to Insiders to the
extent permitted by law and in the manner deemed advisable by the Committee.

(e)
The Committee’s interpretation of the Plan and of any Award or Agreement made
under the Plan and all related decisions or resolutions of the Board or
Committee shall be final and binding on all parties with an interest therein.
Consistent with its terms, the Committee shall have the power to establish,
amend or waive regulations to administer the Plan. In carrying out any of its
responsibilities, the Committee shall have discretionary authority to construe
the terms of the Plan and any Award or Agreement made under the Plan.

(f)
The Committee may grant Awards to Employees and other eligible service providers
who are foreign nationals, who are located outside of the United States or who
are not compensated from a payroll maintained in the United States, or who are
otherwise subject to (or could cause the Company to be subject to) legal or
regulatory requirements of countries outside of the United States, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to comply with applicable
foreign laws and regulatory requirements and to promote achievement of the
purposes of the Plan. In connection therewith, the Committee may establish such
sub-plans and modify exercise procedures and other Plan rules and procedures to
the extent such actions are deemed necessary or desirable, and may take any
other action that it deems advisable to obtain local regulatory approvals or to
comply with any necessary local governmental regulatory exemptions.

3.2
Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified and held harmless by the Company,
to the extent permitted by law, against and from any loss, cost,



4

--------------------------------------------------------------------------------




liability or expense that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act, made in good faith,
under the Plan and against and from any and all amounts paid by such person in
settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such action, suit or proceeding against such
person, provided such person shall give the Company an opportunity, at the
Company’s expense, to handle and defend the same before such person undertakes
to handle and defend it on such person’s own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such person or persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
4.    Shares Available Under the Plan.
4.1
Number of Shares Available for Grants. Subject to adjustment as provided in
Sections 4.1(a) and 17 herein, the number of Shares that may be the subject of
Awards and issued to Participants under the Plan shall be 1,500,000, provided,
that no more than 750,000 of the 1,500,000 Shares reserved for issuance under
the Plan may be granted in the form of Full Value Awards. After the Effective
Date, no additional awards may be granted under the Prior Plans. Each Share
subject to an Award granted under the Plan shall be counted against the maximum
Share limitation as one Share, except that Shares subject to Substitute Awards
shall not be counted against this maximum Share limitation, nor shall they
reduce the number of Shares authorized for grant to a Participant in any
calendar year. The Shares to be delivered under the Plan will be made available
from authorized but unissued Shares or issued Shares that are held in the
Company’s treasury.

(a)
Any Shares subject to an Award under this Plan, or to an award granted under one
of the Prior Plans that is outstanding on the Effective Date (a “Prior Plan
Award”), that expires, is forfeited, cancelled, returned to the Company for
failure to satisfy vesting requirements, is settled for cash or otherwise
terminates without payment being made thereunder shall, to the extent of such
expiration, forfeiture, cancellation, return, cash settlement or termination,
again be available for grant under the Plan. Each Share that again becomes
available for grant pursuant to the preceding sentence shall increase the total
number of Shares remaining available for Awards by one Share. The following
Shares will, however, continue to be charged against the foregoing maximum Share
limitation and will not again become available for grant: (i) Shares tendered by
the Participant or withheld by the Company in payment of the purchase price of a
stock option issued under this Plan or one of the Prior Plans, (ii) Shares
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award or a Prior Plan Award,
(iii) Shares subject to a stock appreciation right award issued under this Plan
or one of the Prior Plans that are not issued in connection with the settlement
of the stock appreciation right upon its exercise, and (iv) Shares repurchased
by the Company with proceeds received from the exercise of a stock option issued
under this Plan or one of the Prior Plans.

(b)
Where two or more types of Awards (all of which are payable in Shares) are
granted to a Participant in tandem with each other, such that the exercise of
one type of Award with respect to a number of Shares cancels at least an equal
number of Shares of the other, the number of Shares to be counted against the
maximum Share limitation shall be the maximum number of Shares available under
the larger of the two Awards.

(c)
If a company acquired by the Company or any Subsidiary or with which the Company
or any Subsidiary combines has shares available under a pre-existing plan
approved by stockholders and not adopted in contemplation of such acquisition or
combination, the number of shares remaining available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or



5

--------------------------------------------------------------------------------




formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
number of Shares authorized for grant under the Plan. Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Non-Employee Directors prior to such acquisition or combination.
(d)
Additional rules for determining the number of Shares granted under the Plan may
be made by the Committee as it deems necessary or desirable.

(e)
No fractional Shares may be issued under the Plan; however, cash shall be paid
in lieu of any fractional Share in settlement of an Award.

5.    Eligibility. Participation in the Plan shall be limited to Employees,
Non-Employee Directors and any consultant or advisor who is a natural person and
who provides services to the Company or any Affiliate (other than in connection
with (i) the offer or sale of securities in a capital-raising transaction or
(ii) directly or indirectly promoting or maintaining a market in Company
securities). The granting of Awards is solely at the discretion of the
Committee, except that Incentive Stock Options may only be granted to Employees.
References herein to “employed,” “employment” or similar terms (except
“Employee”) shall include the providing of services to the Company or an
Affiliate as a Non-Employee Director, consultant or advisor. Neither the
transfer of employment of a Participant between any of the Company or its
Affiliates, nor a leave of absence granted to such Participant and approved by
the Committee, shall be deemed a termination of employment for purposes of the
Plan.
6.    General Terms of Awards.
6.1
Amount of Award. Each Agreement shall set forth the number of Shares of
Restricted Stock, Stock or Stock Units subject to the Agreement, or the number
of Shares to which the Option subject to the Agreement applies or with respect
to which payment upon the exercise of the Stock Appreciation Right subject to
the Agreement is to be determined, as the case may be, together with such other
terms and conditions applicable to the Award as determined by the Committee
acting in its sole discretion.

6.2
Vesting and Term. Awards that vest based solely on the satisfaction by the
Participant of service-based vesting conditions shall be subject to a vesting
period of not less than one year from the applicable grant date, and Awards
whose grant or vesting is subject to the satisfaction of performance goals over
a performance period shall be subject to a performance period of not less than
one year. The foregoing minimum vesting and performance periods will not,
however, apply in connection with: (i) a change in control, (ii) a termination
of service due to death or disability, (iii) a Substitute Award that does not
reduce the vesting period of the award being replaced, (iv) Awards made in
payment of or exchange for other compensation already earned and payable, and
(v) Awards involving an aggregate number of Shares not in excess of 5% of the
Plan’s share reserve specified in Section 4.1. For purposes of Awards to
Non-Employee Directors, a vesting period will be deemed to be one year if runs
from the date of one annual meeting of the Company’s stockholders to the date of
the next annual meeting of the Company’s stockholders. Each Agreement, other
than those relating solely to Awards of Shares without restrictions, shall set
forth the Term of the Award or the Performance Cycle for any performance-based
Award, as the case may be. Acceleration of the expiration of the applicable Term
is permitted, upon such terms and conditions as shall be set forth in the
Agreement, which may, but need not, include, without limitation, acceleration in
the event of the Participant’s death or retirement. Acceleration of the
Performance Cycle of any performance-based Awards shall be subject to Plan
Section 6.6. Each Award granted to a Participant shall have such Term as the
Committee shall determine at the time of grant; provided, however, that any such
Term shall not exceed seven (7) years.

6.3
Transferability. Except as provided in this Section, during the lifetime of a
Participant to whom an Award is granted, only that Participant (or that
Participant’s legal representative) may exercise an



6

--------------------------------------------------------------------------------




Option or Stock Appreciation Right, or receive payment with respect to Stock
Units or any other Award. No Award of Restricted Stock (before the expiration of
the restrictions), Options, Stock Appreciation Rights or Stock Units or other
Award may be sold, assigned, transferred, exchanged or otherwise encumbered
other than to a Successor in the event of a Participant’s death or pursuant to a
qualified domestic relations order as defined in the Code or Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder; any attempted transfer in violation of this Section 6.3 shall
be of no effect. Notwithstanding the immediately preceding sentence, the
Committee, in an Agreement or otherwise at its discretion, may provide that the
Award (other than Incentive Stock Options) may be transferable to a Transferee
if the Participant does not receive any consideration for the transfer. Any
Award held by a Transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof to the Transferee. For purposes of any provision of the Plan relating to
notice to a Participant or to acceleration or termination of an Award upon the
death, disability or termination of employment of a Participant, the references
to “Participant” shall mean the original grantee of an Award and not any
Transferee.
6.4
Termination of Employment. Except as otherwise determined by the Committee or
provided by the Committee in an Agreement, in case of a Participant’s
termination of employment (which includes other service relationships as
provided in Section 5), the following provisions shall apply:

(a)
Options and Stock Appreciation Rights.

(i)
If a Participant’s employment with the Company and its Affiliates terminates
because of the Participant’s death, then any Option or Stock Appreciation Right
that has not expired or been terminated shall become exercisable in full if the
Participant’s employment has b`een continuous between the date the Option or
Stock Appreciation Right was granted and the date of such Participant’s death,
and may be exercised by the Participant’s Successor at any time, or from time to
time, within one year after the date of the Participant’s death.

(ii)
If a Participant’s employment with the Company and its Affiliates terminates
because the Participant is disabled (within the meaning of Section 22(e)(3) of
the Code), then any Option or Stock Appreciation Right that has not expired or
been terminated shall become exercisable in full if the Participant’s employment
has been continuous between the date the Option or Stock Appreciation Right was
granted and the date of such disability, and the Participant or the
Participant’s Successor may exercise such Option or Stock Appreciation Right at
any time, or from time to time, within one year after the date of the
Participant’s termination of employment.

(iii)
If a Participant’s employment terminates for any reason other than cause (as
defined in Section 20.1), death or disability, then any Option or Stock
Appreciation Right that has not expired or been terminated shall remain
exercisable for three months after termination of the Participant’s employment,
but, unless otherwise provided in the Agreement, only to the extent that such
Option or Stock Appreciation Right was exercisable immediately prior to such
Participant’s termination of employment; provided, however, that if the
Participant is a Non-Employee Director, the Option or Stock Appreciation Right
shall remain exercisable until the expiration of the Term after such
Non-Employee Director ceases to be a director of the Company but, unless
otherwise provided in the Agreement, only to the extent that such Option or
Stock Appreciation Right was exercisable immediately prior to such Non-Employee
Director ceasing to be a director.

(iv)
Notwithstanding the foregoing Plan Sections 6.4(a)(i), (ii) and (iii), in no
event shall an Option or a Stock Appreciation Right be exercisable after the
expiration of the Term of such Award. Any Option or Stock Appreciation Right
that is not exercised



7

--------------------------------------------------------------------------------




within the periods set forth in Plan Sections 6.4 (i), (ii) and (iii), except as
otherwise provided by the Committee in the Agreement, shall terminate as of the
end of the periods described in such Sections.
(b)
Performance-Based Full Value Awards. If a Participant’s employment with the
Company and its Affiliates terminates during a Performance Cycle because of
death or disability, or under other circumstances provided by the Committee in
its discretion in the Agreement or otherwise, the Participant, unless the
Committee shall otherwise provide in the Agreement, shall be entitled to a
payment with respect to a performance-based Full Value Award at the end of the
Performance Cycle based upon the extent to which achievement of performance
goals was satisfied at the end of such period (as determined at the end of the
Performance Cycle) and prorated for the portion of the Performance Cycle during
which the Participant was employed by the Company or its Affiliates. Except as
provided in this Section 6.4(b) or in the Agreement, if a Participant’s
employment or other service relationship with the Company and its Affiliates
terminates during a Performance Cycle, then such Participant shall not be
entitled to any payment with respect to that Performance Cycle.

(c)
Time Vested Restricted Stock and Stock Unit Awards. Unless otherwise provided in
the Agreement, in case a Participant’s employment with the Company and its
Affiliates terminates because of death or disability, the Participant shall be
entitled to have vest upon such termination of employment a number of Shares of
Restricted Stock or a number of Stock Units under outstanding Awards subject
only to service-based vesting that has been prorated for the portion of the Term
of the Awards during which the Participant was employed by the Company and its
Affiliates, and, with respect to such Shares or Stock Units, all restrictions
shall lapse. Any Shares of Restricted Stock or Stock Units that do not vest and
as to which restrictions do not lapse under the preceding sentence shall
terminate at the date of the Participant’s termination of employment and such
Shares of Restricted Stock or Stock Units shall be forfeited to the Company.

6.5
Rights as Stockholder.     Except as otherwise provided in Section 6.7 and
Section 7.4, each Agreement shall provide that a Participant shall have no
rights as a stockholder with respect to any securities covered by an Award
unless and until the date the Participant becomes the holder of record of the
Stock, if any, to which the Award relates.

6.6
Performance-Based Awards. Any Award may be granted as a performance-based Award
if the Committee establishes one or more measures of Company, Subsidiary,
business unit or individual performance which must be attained, and the
Performance Cycle over which the specified performance is to be attained, as a
condition to the vesting, exercisability, lapse of restrictions and/or
settlement in cash or Shares of such Award. In connection with any such Award,
the Committee shall determine the extent to which performance goals have been
attained and other applicable terms and conditions have been satisfied, and the
degree to which vesting, exercisability, lapse of restrictions and/or settlement
in cash or Shares of such Award has been earned. With respect to a
performance-based Award, the Committee shall also have the authority to provide,
in the Agreement or otherwise, for the acceleration of a Performance Cycle and
an adjustment or waiver of the achievement of performance goals upon the
occurrence of certain events, which may, but need not include, without
limitation, a Fundamental Change, a recapitalization, a change in the accounting
practices of the Company, a change in a Participant’s title or employment
responsibilities, a Participant’s death or retirement or, with respect to
settlements in Shares with respect to an Award, a reclassification, stock
dividend, stock split or stock combination as provided in Plan Section 17. An
Agreement also may provide for a limitation on the value of an Award that a
Participant may receive.

6.7
Dividends and Dividend Equivalents. Any dividends or distributions payable with
respect to Shares that are subject to the unvested portion of a Restricted Stock
Award will be subject to the same restrictions and risk of forfeiture as the
Shares to which such dividends or distributions relate. In its



8

--------------------------------------------------------------------------------




discretion, the Committee may provide in an Agreement for a Stock Unit Award or
an Other Stock-Based Award that the Participant will be entitled to receive
dividend equivalents on the units or other Share equivalents subject to the
Award based on dividends actually declared on outstanding Shares. The terms of
any dividend equivalents will be as set forth in the applicable Award Agreement,
including the time and form of payment and whether such dividend equivalents
will be credited with interest or deemed to be reinvested in additional units or
Share equivalents. Any dividend equivalents payable with respect to the unvested
portion of a Stock Unit Award or an Other Stock-Based Award will be subject to
the same restrictions and risk of forfeiture as the units or other Share
equivalents to which such dividend equivalents relate. The Committee may, in its
discretion, provide in Award Agreements for restrictions on dividends and
dividend equivalents in addition to those specified in this Section 6.7. Any
Shares issued or issuable during the term of this Plan as a result of the
reinvestment of dividends or the deemed reinvestment of dividend equivalents in
connection with an Award or a Prior Plan Award shall be counted against, and
replenish upon any subsequent forfeiture, the Plan’s share reserve as provided
in Section 4.
7.    Restricted Stock Awards.
7.1
Nature of Award. An Award of Restricted Stock under the Plan shall consist of
Shares subject to restrictions on transfer and conditions of forfeiture, which
restrictions and conditions shall be included in the applicable Agreement. The
Committee may provide for the lapse or waiver of any such restrictions or
conditions and the vesting of the Shares based on such factors or criteria as
the Committee, in its sole discretion, may determine.

7.2
Stock Certificates. Except as otherwise provided in the applicable Agreement,
each Stock certificate issued with respect to an Award of Restricted Stock shall
either be deposited with the Company or its designee, together with an
assignment separate from the certificate, in blank, signed by the Participant,
or bear such legends with respect to the restricted nature of the Restricted
Stock evidenced thereby as shall be provided for in the applicable Agreement.

7.3
Vesting of Awards. The Agreement shall describe the terms and conditions by
which the restrictions and conditions of forfeiture upon awarded Restricted
Stock shall lapse and the Shares vest. Upon the lapse of the restrictions and
conditions, Shares free of restrictive legends, if any, relating to such
restrictions shall be issued to the Participant or a Successor or Transferee.

7.4
Rights as a Stockholder. Except as otherwise provided in the Plan or by the
Committee, a Participant or a Transferee with a Restricted Stock Award shall
have all the rights of a stockholder, including the right to vote the Shares of
Restricted Stock.

8.    Other Awards.
8.1
Other Stock-Based Awards. The Committee may from time to time grant Stock and
other Awards that are valued by reference to and/or payable in whole or in part
in Shares under the Plan. The Committee, in its sole discretion, shall determine
the terms and conditions of such Awards, provided that such Awards shall not be
inconsistent with the terms and purposes of the Plan. The Committee may, at its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.

8.2
Cash Incentive Awards. A Cash Incentive Award shall be considered a
performance-based Award for purposes of, and subject to, Section 6.6, the
payment of which shall be contingent upon the degree to which one or more
specified performance goals have been achieved over a specified Performance
Cycle. Cash Incentive Awards may be granted to any Participant in such amounts
and upon such terms and at such times as shall be determined by the Committee,
and may be denominated in units that have a dollar value established by the
Committee as of the applicable grant date. Following the completion of the
applicable Performance Cycle and the vesting of a Cash Incentive Award, payment
of the



9

--------------------------------------------------------------------------------




settlement amount of the Award to the Participant shall be made at such time or
times in the form of cash or other forms of Awards under the Plan (valued for
these purposes at their grant date fair value) or a combination of cash and
other forms of Awards as determined by the Committee and specified in the
applicable Agreement. If a Cash Incentive Award is not by its terms exempt from
the requirements of Code Section 409A, then the applicable Agreement shall
contain terms and conditions intended to avoid adverse tax consequences
specified in Code Section 409A.
9.    Stock Options.
9.1
Terms of All Options.

(a)
An Option shall be granted pursuant to an Agreement as either an Incentive Stock
Option or a Non-Statutory Stock Option. The purchase price of each Share subject
to an Option shall be determined by the Committee and set forth in the
Agreement, but shall not be less than the Fair Market Value of a Share as of the
date the Option is granted, except in the case of Substitute Awards.

(b)
The purchase price of the Shares with respect to which an Option is exercised
shall be payable in full at the time of exercise, provided that to the extent
permitted by law, the Agreement may permit some or all Participants to
simultaneously exercise Options and sell the Shares thereby acquired pursuant to
a brokerage or similar relationship and use the proceeds from the sale as
payment of the purchase price of the Shares. The purchase price may be payable
in cash or in such other manner as the Committee may permit, including by
delivery to the Company of Shares (by actual delivery or attestation) already
owned by the Participant or by the Company withholding Shares otherwise issuable
to the Participant upon the exercise of the Option (in either case, such Shares
delivered or withheld having a Fair Market Value as of the date the Option is
exercised equal to the purchase price of the Shares being purchased pursuant to
the Option), or a combination thereof, as determined by the Committee, but no
fractional Shares will be issued or accepted.

(c)
Each Option shall be exercisable in whole or in part on the terms provided in
the Agreement. In no event shall any Option be exercisable at any time after the
expiration of its Term. When an Option is no longer exercisable, it shall be
deemed to have lapsed or terminated.

(d)
Each Option granted to a Participant shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the seventh (7th) anniversary date of its grant.

9.2
Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:

(a)
The maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options shall equal the maximum number of Shares that may be the subject
of Awards and issued under the Plan as provided in the first sentence of
Section 4.1.

(b)
The aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which Incentive Stock Options held by an
individual first become exercisable in any calendar year (under the Plan and all
other incentive stock option plans of the Company and its Affiliates) shall not
exceed $100,000 (or such other limit as may be required by the Code) if this
limitation is necessary to qualify the Option as an Incentive Stock Option. To
the extent an Option or Options granted to a Participant exceed this limit, the
Option(s) shall be treated as Non-Statutory Stock Option(s).



10

--------------------------------------------------------------------------------




(c)
The Agreement covering an Incentive Stock Option shall contain such other terms
and provisions that the Committee determines necessary to qualify this Option as
an Incentive Stock Option.

(d)
Notwithstanding any other provision of the Plan to the contrary, no Participant
may receive an Incentive Stock Option under the Plan if, at the time the Award
is granted, the Participant owns (after application of the rules contained in
Code Section 424(d), or its successor provision), Shares possessing more than
10% of the total combined voting power of all classes of stock of the Company or
its Subsidiaries, unless (i) the exercise price for all Shares subject to that
Incentive Stock Option is at least 110% of the Fair Market Value of a Share on
the date of grant and (ii) that Option is not exercisable after the date five
years from the date that Incentive Stock Option is granted.

10.    Stock Appreciation Rights. An Award of a Stock Appreciation Right shall
entitle the Participant (or a Successor or Transferee), subject to terms and
conditions determined by the Committee, to receive upon exercise of the Stock
Appreciation Right all or a portion of the excess of (i) the Fair Market Value
of a specified number of Shares as of the date of exercise of the Stock
Appreciation Right over (ii) a specified price that shall not be less than 100%
of the Fair Market Value of such Shares as of the date of grant of the Stock
Appreciation Right. A Stock Appreciation Right may be granted in connection with
part or all of, in addition to, or completely independent of an Option or any
other Award under the Plan. If issued in connection with a previously or
contemporaneously granted Option, the Committee may impose a condition that
exercise of a Stock Appreciation Right cancels a pro rata portion of the Option
with which it is connected and vice versa. Each Stock Appreciation Right may be
exercisable in whole or in part on the terms provided in the Agreement. No Stock
Appreciation Right shall be exercisable at any time after the expiration of its
Term. When a Stock Appreciation Right is no longer exercisable, it shall be
deemed to have lapsed or terminated. Upon exercise of a Stock Appreciation
Right, payment to the Participant or a Successor or Transferee shall be made at
such time or times as shall be provided in the Agreement in the form of cash,
Shares or a combination of cash and Shares as determined by the Committee. The
Agreement may provide for a limitation upon the amount or percentage of the
total appreciation on which payment (whether in cash and/or Shares) may be made
in the event of the exercise of a Stock Appreciation Right. The Term of a Stock
Appreciation Right granted under the Plan shall be determined by the Committee,
in its sole discretion; provided, however, that such Term shall not exceed seven
(7) years.
11.    Stock Units.
11.1
Vesting and Consideration. A Stock Unit shall consist of the right to receive,
in cash and/or in Shares as determined by the Committee, the Fair Market Value
of one or more Shares, with any Stock Unit Award subject to such vesting
conditions, and the corresponding lapse of forfeiture conditions and other
restrictions, based on such factors and occurring over such period of time as
the Committee may determine in its discretion. The Committee may provide whether
any consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the settlement of a Stock Unit Award.

11.2
Payment of Award. Following the vesting of a Stock Unit Award, settlement of the
Award and payment to the Participant shall be made at such time or times in the
form of cash, Shares (which may themselves be considered Restricted Stock under
the Plan subject to restrictions on transfer and forfeiture conditions) or a
combination of cash and Shares as determined by the Committee. If the Stock Unit
Award is not by its terms exempt from the requirements of Code Section 409A,
then the applicable Agreement shall contain terms and conditions intended to
avoid adverse tax consequences specified in Code Section 409A.

12.    Performance-Based Compensation.
12.1
In the case of a performance-based Award, the lapsing of restrictions thereon
and the distribution of cash, Shares or other property pursuant thereto, as
applicable, shall be subject to the achievement over the applicable Performance
Cycle of one or more performance goals based on one or more of the



11

--------------------------------------------------------------------------------




performance measures specified in Section 12.2. The Committee will select the
applicable performance measure(s) and specify the performance goal(s) based on
those performance measures for any Performance Cycle, specify in terms of a
formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount payable in
connection with an Award subject to this Section 12. In specifying the
performance goals applicable to any performance period, the Committee may
provide that one or more adjustments shall be made to the performance measures
on which the performance goals are based, which may include adjustments that
would cause such measures to be considered “non-GAAP financial measures” within
the meaning of Rule 101 under Regulation G promulgated by the Securities and
Exchange Commission. The Committee may also adjust performance goals for a
Performance Cycle in connection with an event described in Section 17 to prevent
the dilution or enlargement of a Participant’s rights with respect to
performance-based compensation. The Committee may adjust any amount determined
to be otherwise payable in connection with such an Award. The Committee may also
provide, in an Agreement or otherwise, that the achievement of specified
performance goals in connection with an Award subject to this Section 12 may be
waived upon the death or disability of the Participant or under any other
circumstance.
12.2
Performance Measures. For purposes of any Full Value Award or Cash Incentive
Award considered performance-based compensation subject to this Section 12, the
performance measures to be utilized shall be one or a combination of two or more
of the following: revenue or net sales; gross profit; operating profit; net
income; earnings before one or more of interest, taxes, depreciation,
amortization and other adjustments; profitability as measured by return ratios
(including, but not limited to, return on assets, return on equity, return on
investment and return on revenues or gross profit) or by the degree to which any
of the foregoing earnings measures exceed a percentage of revenues or gross
profit; cash flow; market share; margins (including one or more of gross,
operating and net earnings margins); stock price; total stockholder return;
asset quality; non-performing assets; operating assets; operating expenses;
balance of cash, cash equivalents and marketable securities; improvement in or
attainment of expense levels or cost savings; operating asset turnover; accounts
receivable levels (including measured in terms of days sales outstanding);
economic value added; improvement in or attainment of working capital levels;
employee retention; customer satisfaction; implementation or completion of
critical projects; growth in customer base; or any other financial, operational
or strategic measure approved by the Committee. Any performance goal based on
one or more of the foregoing performance measures may, in the Committee’s
discretion, be expressed in absolute amounts, on a per share basis (basic or
diluted), relative to one or more other performance measures, as a growth rate
or change from preceding periods, or as a comparison to the performance of
specified companies or a published or special index (including stock market
indices) or other external measures, may relate to one or any combination of
Company, Affiliate, business unit or individual performance, and may be
expressed in terms of differing levels of achievement, such as threshold, target
and maximum levels of achievement.

13.    Effective Date and Duration of the Plan.
13.1
Effective Date.    The Plan shall become effective on the date it is approved by
the Company’s stockholders, which shall be considered the date of its adoption
for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards shall be made
under the Plan prior to its Effective Date. If the Company’s stockholders fail
to approve the Plan within 12 months of its approval by the Board, the Plan
shall be of no further force or effect.

13.2
Duration of the Plan.    The Plan shall remain in effect until all Stock subject
to it shall be distributed, all Awards have expired or lapsed, the Plan is
terminated pursuant to Plan Section 16, or the tenth anniversary of the
Effective Date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date may be exercised, vested or otherwise
effectuated beyond the Termination Date unless limited in the Agreement or
otherwise. No Award of an Incentive Stock Option



12

--------------------------------------------------------------------------------




shall be made more than 10 years after the Effective Date of the Plan (or such
other limit as may be required by the Code) if this limitation is necessary to
qualify the Option as an Incentive Stock Option. The date and time at which an
Award is made or granted shall be the date and time the Committee approves the
grant of the Award, or such later date and time as may be specified by the
Committee at the time it approves the Award.
14.    Plan Does Not Affect Employment Status.
14.1
No Entitlement to Award. Status as an eligible Employee or other service
provider shall not be construed as a commitment that any Award will be made
under the Plan to that eligible Employee or service provider or to eligible
individuals generally.

14.2
No Right to Continued Employment.    Nothing in the Plan or in any Agreement or
related documents shall confer upon any Participant any right to continue in the
employment of the Company or any Affiliate or constitute any contract of
employment or affect any right that the Company or any Affiliate may have to
change such person’s compensation, other benefits, job responsibilities, or
title, or to terminate the employment of such person with or without cause.

15.    Tax Withholding. The Company shall have the right to withhold from any
cash payment under the Plan or any other compensation owed to a Participant or
other person (including a Successor or a Transferee) an amount sufficient to
cover any required withholding taxes related to the grant, vesting, exercise or
settlement of an Award or a Prior Plan Award. The Company shall have the right
to require a Participant or other person receiving Shares under the Plan to pay
the Company a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required withholdings (but not to
exceed the maximum individual statutory tax rate in each applicable
jurisdiction) through a reduction of the number of Shares delivered or delivery
or tender to the Company of Shares held by the Participant or other person, in
each case valued in the same manner as used in computing the withholding taxes
under the applicable laws.
16.    Amendment, Modification and Termination.
16.1
Amendment, Modification and Termination of Plan. The Board may at any time and
from time to time terminate, suspend or modify the Plan. No termination,
suspension, or modification of the Plan may materially and adversely affect any
right acquired by any Participant or Successor or Transferee under an Award
granted before the date of termination, suspension, or modification, unless
(i) otherwise agreed to by the Participant in the Agreement or otherwise, or
(ii) such action is necessary to comply with applicable law or stock exchange
rules. It will be conclusively presumed that any adjustment for changes in
capitalization provided for in Plan Sections 6.6 or 17 does not adversely affect
these rights.

16.2
Amendment of Agreement. Subject to Section 19, the Committee may unilaterally
amend the terms of any Agreement previously granted, except that no such
amendment may materially and adversely affect the rights of any Participant
under the applicable Award without the Participant’s consent, unless such
amendment is necessary to comply with applicable law or stock exchange rules or
any compensation recovery policy as provided in Section 20.3.

17.    Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of authoritative guidance issued by the
Financial Accounting Standards Board relating to stock-based compensation) that
causes the per Share value of Shares to change, such as a stock dividend, stock
split, spin off, rights offering, or recapitalization through a large,
nonrecurring cash dividend, the Committee shall cause there to be made an
equitable adjustment to (i) the number and kind of Shares that may be issued
under the Plan, and (ii) the number and kind of Shares or, subject to Plan
Section 6.6, Stock Units, subject to and the exercise price (if applicable) of
any then outstanding Awards of Options, Stock Appreciation Rights, Restricted
Stock, Stock Units or any other Awards related to shares of Stock (to the extent
such other Awards would not otherwise automatically adjust in the equity
restructuring); provided, in each case, that with respect to Incentive Stock
Options, no such adjustment shall be authorized to the extent that


13

--------------------------------------------------------------------------------




such adjustment would cause such options to violate Section 422(b) of the Code
or any successor provision; provided further, with respect to all Awards, no
such adjustment shall be authorized to the extent that such adjustment would
cause the Awards to be subject to adverse tax consequences under Section 409A of
the Code. In the event of any other change in corporate capitalization, such as
a merger, consolidation, any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), including
a Fundamental Change (subject to Plan Section 18), or any partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights. In either case, any
such adjustment shall be conclusive and binding for all purposes of the Plan.
Unless otherwise determined by the Committee, the number of Shares subject to an
Award shall always be a whole number. In no event shall an outstanding Option or
Stock Appreciation Right be amended for the sole purpose of reducing the
exercise price or grant price thereof.
18.    Fundamental Change. In the event of a proposed Fundamental Change, the
Committee may, but shall not be obligated to:
(a)
if the Fundamental Change is a merger or consolidation or statutory share
exchange, make appropriate provision for the protection of the outstanding
Options and Stock Appreciation Rights by the substitution of options, stock
appreciation rights and appropriate voting common stock of the corporation
surviving any merger or consolidation or, if appropriate, the parent corporation
of the Company or such surviving corporation; or

(b)
at least ten days before the occurrence of the Fundamental Change, declare, and
provide written notice to each holder of an Option or Stock Appreciation Right
of the declaration, that each outstanding Option and Stock Appreciation Right,
whether or not then exercisable, shall be canceled at the time of, or
immediately before the occurrence of the Fundamental Change in exchange for
payment to each holder of an Option or Stock Appreciation Right, within ten days
after the Fundamental Change, of cash equal to (i) for each Share covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section) per Share exceeds the exercise price per Share covered by such
Option or (ii) for each Stock Appreciation Right, the price determined pursuant
to Section 10, except that Fair Market Value of the Shares as of the date of
exercise of the Stock Appreciation Right, as used in clause (i) of Plan
Section 10, shall be deemed to mean Fair Market Value for each Share with
respect to which the Stock Appreciation Right is calculated determined in the
manner hereinafter referred to in this Section. At the time of the declaration
provided for in the immediately preceding sentence, each Stock Appreciation
Right and each Option shall immediately become exercisable in full and each
person holding an Option or a Stock Appreciation Right shall have the right,
during the period preceding the time of cancellation of the Option or Stock
Appreciation Right, to exercise the Option as to all or any part of the Shares
covered thereby or the Stock Appreciation Right in whole or in part, as the case
may be. In the event of a declaration pursuant to Plan Section 18(b), each
outstanding Option and Stock Appreciation Right granted pursuant to the Plan
that shall not have been exercised before the Fundamental Change shall be
canceled at the time of, or immediately before, the Fundamental Change, as
provided in the declaration.

Notwithstanding the foregoing, no person holding an Option or a Stock
Appreciation Right shall be entitled to the payment provided for in this
Section 18(b) if such Option or Stock Appreciation Right shall have terminated,
expired or been cancelled. For purposes of this Section 18 only, “Fair Market
Value” per Share means the cash plus the fair market value, as determined in
good faith by the Committee, of the non-cash consideration to be received per
Share by the stockholders of the Company upon the occurrence of the Fundamental
Change.
19.    Prohibition on Repricing. Except pursuant to Section 17 of the Plan in
connection with an equity restructuring, or pursuant to Section 18 of the Plan
in connection with a Fundamental Change, in either case in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided under the Plan, no Option or Stock


14

--------------------------------------------------------------------------------




Appreciation Right granted under the Plan may be amended to decrease the
exercise price or grant price thereof, be cancelled in exchange for the grant of
any new Option or Stock Appreciation Right with a lower exercise or grant price
or any new Full Value Award, be repurchased by the Company or any Affiliate, or
otherwise be subject to any action that would be treated under accounting rules
or otherwise as a “repricing” of such Option or Stock Appreciation Right, unless
such action is first approved by the Company’s stockholders.
20.    Forfeitures and Compensation Recovery.
20.1
Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Agreement, if a Participant’s employment is terminated for cause as defined in
this Section 20.1, then as of the date of such termination, any of the
Participant’s outstanding Awards that have not vested or been exercised by the
Participant will be forfeited to the Company. For purposes of this Section 20.1,
“cause” means the Participant: (i) committed a felony or a crime involving moral
turpitude or committed any other act or omission involving fraud, embezzlement
or any other act of dishonesty in the course of his employment by the Company or
an Affiliate which conduct damaged the Company or an Affiliate;
(ii) substantially and repeatedly failed to perform duties of the office held by
the Participant as reasonably directed by the Company or an Affiliate;
(iii) committed gross negligence or willful misconduct with respect to the
Company or an Affiliate; (iv) committed a material breach of any employment
agreement between the Participant and the Company or an Affiliate that is not
cured within ten (10) days after receipt of written notice thereof from the
Company or the Affiliate, as applicable; (v) failed, within ten (10) days after
receipt by the Participant of written notice thereof from the Company or an
Affiliate, to correct, cease or otherwise alter any failure to comply with
instructions or other action or omission which the Board reasonably believes
does or may materially or adversely affect the Company’s or an Affiliate’s
business or operations; (vi) committed misconduct which is of such a serious or
substantial nature that a reasonable likelihood exists that such misconduct will
materially injure the reputation of the Company or an Affiliate; (vii) harassed
or discriminated against the Company’s or an Affiliate’s employees, customers or
vendors in violation of the Company’s policies with respect to such matters;
(viii) misappropriated funds or assets of the Company or an Affiliate for
personal use or willfully violated the Company policies or standards of business
conduct as determined in good faith by the Board; (ix) failed, due to some
action or inaction on the part of the Participant, to have immigration status
that permits the Participant to maintain full-time employment with the Company
or an Affiliate in the United States in compliance with all applicable
immigration law; or (x) disclosed trade secrets of the Company or an Affiliate.
The findings and decision of the Committee or the Board, if applicable, with
respect to any such matter, including those regarding the acts of the
Participant and the damage done to the Company, will be final for all purposes.
No decision of the Committee, however, will affect the finality of the discharge
of the individual by the Company or an Affiliate.

20.2
Forfeiture Events. The Committee may specify in an Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of
employment for any other reason, violation of material policies of the Company
and its Affiliates, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company and
its Affiliates.

20.3
Compensation Recovery Policy. Awards and any compensation associated therewith
may be made subject to forfeiture, recovery by the Company or other action
pursuant to any compensation recovery policy adopted by the Board or the
Committee at any time, including in response to the requirements of Section 10D
of the Exchange Act and any implementing rules and regulations thereunder, or as
otherwise required by law. Any Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy.



15

--------------------------------------------------------------------------------




21.    Corporate Mergers, Acquisitions, Etc. The Committee may also grant
Substitute Awards under the Plan in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights, restricted stock or
other awards granted, awarded or issued by another corporation and assumed or
otherwise agreed to be provided for by the Company pursuant to or by reason of a
transaction involving a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation to which the Company or a
Subsidiary is a party. The terms and conditions of the Substitute Awards may
vary from the terms and conditions set forth in the Plan to the extent as the
Board at the time of the grant may deem appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
22.    Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board of Directors shall be deemed to be a trustee of any amounts to be paid
under the Plan nor shall anything contained in the Plan or any action taken
pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Affiliates, and a Participant or
Successor or Transferee. To the extent any person acquires a right to receive an
Award under the Plan, this right shall be no greater than the right of an
unsecured general creditor of the Company.
23.    Limits of Liability.
23.1
Contractual Liability Only. Any liability of the Company to any Participant with
respect to an Award shall be based solely upon contractual obligations created
by the Plan and the Award Agreement.

23.2
Liability Limit. Except as may be required by law, neither the Company nor any
member of the Board of Directors or of the Committee, nor any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.

24.    Compliance with Applicable Legal Requirements. No certificate for Shares
distributable pursuant to the Plan shall be issued and delivered unless the
issuance of the certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended and in effect from
time to time or any successor statute, the Exchange Act and the requirements of
the exchanges on which the Company’s Shares may, at the time, be listed.
25.    Deferrals and Settlements. The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts.
26.    Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
27.    Beneficiary Upon Participant’s Death. To the extent that the transfer of
a Participant’s Award at his or her death is permitted under an Agreement, a
Participant’s Award shall be transferable at death to the estate or to the
person who acquires the right to succeed to the Award by bequest or inheritance.
28.    Requirements of Law.


16

--------------------------------------------------------------------------------




28.1
Governing Law. To the extent that federal laws do not otherwise control, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly.

28.2
Severability. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

29.    Code Section 409A. It is intended that (i) all Awards of Options, Stock
Appreciation Rights and Restricted Stock under the Plan will not provide for the
deferral of compensation within the meaning of Code Section 409A and thereby be
exempt from Code Section 409A, and (ii) all other Awards under the Plan will
either not provide for the deferral of compensation within the meaning of Code
Section 409A, or will comply with the requirements of Code Section 409A, and the
Committee shall endeavor to structure Awards and administer and interpret the
Plan in accordance with this intent. The Plan and any Agreement may be
unilaterally amended by the Company in any manner deemed necessary or advisable
by the Committee or Board in order to maintain such exemption from or compliance
with Code Section 409A, and any such amendment shall conclusively be presumed to
be necessary to comply with applicable law. Notwithstanding anything to the
contrary in the Plan or any Agreement, with respect to any Award that
constitutes a deferral of compensation subject to Code Section 409A:
(a)
If any amount is payable under such Award upon a termination of employment, a
termination of employment will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A; and

(b)
If any amount shall be payable with respect to any such Award as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from Service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.

None of the Company, the Committee or any other person involved with the
administration of this Plan shall in any way be responsible for ensuring the
exemption of any Award from, or compliance by any Award with, the requirements
of Code Section 409A. By accepting an Award under this Plan, each Participant
acknowledges that the Company has no duty or obligation to design or administer
the Plan or Awards granted thereunder in a manner that minimizes a Participant’s
tax liabilities, including the avoidance of any additional tax liabilities under
Code Section 409A.


17